              Case 1:11-cr-00651-PAC Document 44
                                              43 Filed 01/13/21
                                                       01/12/21 Page 1 of 1



                                                                       Louis V. Fasulo, Esq.– NY & NJ
                                                                       Samuel M. Braverman, Esq.– NY & NJ
                                                                       Charles Di Maggio, Esq.– NY & CO

                                                                       www.FBDMLaw.com
                                                                       LFasulo@FBDMLaw.com




                                                         January 12, 2021

    Honorable Paul A. Crotty
                                                            1/13/2021
    United States District Court
                                                            The VOSR conference is
    Southern District of New York
                                                            adjourned to Thursday,
    500 Pearl St., Rm. 1350
    New York, NY 10007                                      February 4, 2021 at 11:30
                                                            AM. SO ORDERED.
    Re:   United States v. Jose Rivera
          Case No.: 11 Cr. 651

    Dear Judge Crotty,

          I was assigned to represent Jose Rivera in a violation of supervised release conference, which is
    calendared for this Thursday, January 14. Since the violation conference stems from a state case that
    was adjourned to January 27, I respectfully request an adjournment of the conference to the week of
    February 1 or anytime thereafter.

          The Government has no objection to this request.

           Thank you for your attention in this matter. Should you have any questions, please do not
    hesitate to contact me.

                                                         Respectfully submitted,

                                                         s/Louis V. Fasulo
                                                         Louis V. Fasulo
                                                         Fasulo Braverman & Di Maggio, LLP
                                                         225 Broadway, Suite 715
                                                         New York, New York 10007
                                                         Tel. 212-566-6213
   Cc:    Mitzi Steiner, AUSA


225 Broadway, Suite 715                505 Eighth Avenue, Suite 300                 1086 Teaneck Rd, Ste 3A
New York, New York 10007                New York, New York 10018                   Teaneck, New Jersey 0766
Tel (212) 566-6213                          Tel (212) 967-0352                            Tel (201) 569-1595
Fax (212) 566-8165                          Fax (201) 596-2724                            Fax (201) 596-2724
